Citation Nr: 1025831	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  04-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to July 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In an August 2007 decision, the Board denied the Veteran's appeal 
as to a disability rating higher than 10 percent for 
chondromalacia of the left knee.  The Veteran appealed to the 
U.S. Court of Appeals for Veterans Claims (Veterans Court).  In 
March 2008, the Veterans Court granted a joint motion of the 
Veteran and the Secretary of Veterans' Affairs (the Parties), 
vacated the August 2007 decision as to this issue, and remanded 
the issue to the Board for compliance with the instructions in 
the joint motion.  

In his substantive appeal, received in June 2004, the Veteran 
indicated that he wanted a hearing before a member of the Board.  
In a June 2006 writing, the Veteran withdrew his request.  

In September 2009 the Board remanded the issue to the RO via the 
Appeals Management Center (AMC) for additional development.  The 
matter has been returned to the Board for appellate 
consideration.  


FINDING OF FACT

The Veteran's service-connected disability of the left knee 
results in pain but does not result in motion limited to less 
than 120 degrees of flexion or to other than zero degrees of 
extension, and does not  result in any instability or 
subluxation.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent disabling for 
the Veteran's service connected disability of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71 
Diagnostic Codes 5257, 5260, 5261 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted; a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Service connection was established for chondromalacia of the 
Veteran's left knee in a September 1984 rating decision and the 
RO assigned a noncompensable rating.  In the rating decision on 
appeal, the RO increased the rating to 10 percent effective May 
23, 2003, the date of the Veteran's claim that gave rise to this 
appeal.  

Flexion of the knee limited to 60 degrees is assigned a 
noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
A 10 percent rating is warranted where knee flexion is limited to 
45 degrees, a 20 percent rating is warranted where knee flexion 
is limited to 30 degrees, and a 30 percent rating is warranted 
where knee flexion is limited to 15 degrees.  Id.  

Extension of the knee limited to 5 degrees is assigned a 
noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
A 10 percent rating is warranted for extension limited to 10 
degrees, a 20 percent rating is warranted for extension limited 
to 15 degrees, a 30 percent rating is warranted for extension 
limited to 20 degrees, a 40 percent rating is warranted for 
extension limited to 30 degrees, and a 50 percent rating is 
warranted for extension limited to 45 degrees.  Id.  

Instability of the knee is assigned a 10 percent rating for 
slight recurrent subluxation or lateral instability, a 20 percent 
rating for moderate recurrent subluxation or lateral instability, 
and a 30 percent rating for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional loss 
of use of the affected part.  Under 38 C.F.R. § 4.40, functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Id.  
Under 38 C.F.R. § 4.45, factors of joint disability include 
increased or limited motion, weakness, fatigability, painful 
movement, swelling, deformity, or disuse atrophy.  Under 38 
C.F.R. § 4.59, actually painful joints are entitled to at least 
the minimum compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

VA treatment notes document the Veteran's reports of pain and 
locking of his knees.  February 2003 VA treatment notes include 
physical examination of the Veteran's left knee following his 
complaints of pain and stiffness.  Range of motion of his left 
knee was measured as full extension to zero degrees and flexion 
greater than 120 degrees.  There was no significant effusion, 
instability, or laxity.  X-rays of his left knee showed mild 
arthritic change.  Of note is that both of the Veteran's knees 
were examined at that time and the clinician specifically stated 
in discussing the Veteran's right knee that he had painful 
motion.  In contrast, there is no mention of painful motion of 
the left knee, or, for that matter, any other symptom.  There are 
thus no objective findings of pain on motion of the left knee at 
this time and the February 2003 notes do not provide evidence 
sufficient to establish a rating based on pain.  

In July 2003 the Veteran underwent a VA examination of his knees 
for compensation purposes.  The examiner indicated that no 
"outside records are available" for review.  As a medical 
history, the Veteran reported that he had chronic pain, swelling, 
crepitus, locking, and giving out of the left knee, which made it 
hard for him to get around.  He also reported that he had fallen 
twice in the past six months due to his left knee giving out when 
he experienced sharp pain.  This report of giving out is 
therefore not a report of subluxation or instability but rather 
of pain.  It is therefore not a report that could support a 
rating under Diagnostic Code 5257.  

Physical examination results of the left knee were recorded by 
the examiner as follows:  

The left knee with extension minus 10, 
flexion 0 - 20 degrees, and he is able to 
proceed from 120 to 130 degrees but with 
pain.  There is tenderness with the 
patellar grind.  The anterior and posterior 
drawers are negative.  Lachman's and 
McMurray's are negative.  Medial and 
collateral ligament evaluation show no 
motion at neutral and 30 degrees.  There is 
crepitans with flexion and extension.  No 
effusion and no joint line tenderness.  

X-rays of the left knee showed the joint spaces well maintained 
with minor spurring of the left patellar articular margin.  
Relevant diagnosis was degenerative joint disease involving the 
Veteran's left knee.  The examiner stated that it was likely that 
the Veteran would have further limitation with repetitive use but 
that it was not feasible to express such limitation in terms of 
additional degrees of loss of motion.  

In the joint motion, the Parties cited to a world wide web 
address of 
http://www.vba.va.gov/bln/21/Benefits/exams/disexm34.htm in 
explaining that VA examiners are instructed to record loss of 
extension of the knee joint by assigning a negative sign when 
full extension is such that zero degrees is not reached.  March 
2008 joint motion at 3.  

That examination worksheet provides an example as follows:  
"Show range of motion as extension to minus 10 degrees and 
flexion 10 to 140 degrees when full extension is limited to 10 
degrees and full flexion is possible." 
http://www.vba.va.gov/bln/21/Benefits/exams/disexm34.htm.  

Given this protocol, the July 2003 results are internally 
contradictory.  Although the examiner stated that extension was 
minus 10 degrees, she also stated that flexion was zero to 20 
degrees.  These are contradictory statements; one seems to 
indicate extension limited to 10 degrees and other seems to 
indicate full extension (zero degrees).  Furthermore, the results 
are listed in a vague manner.  Her statement that "he is able to 
proceed from 120 to 130 degrees" is vague in the context of the 
report.  One could read the statement to mean that the Veteran 
was able to proceed to 120 degrees or to 130 degrees after some 
undefined point (20 degrees perhaps), or, one could read the 
statement to mean that he had motion from zero to 20 degrees and 
from 120 to 130 degrees.  The latter interpretation of course 
begs the question as to how he arrived at the 120 degree position 
from the 20 degree position which would make the interpretation 
of full flexion from 20 to 120 degrees more logical but then 
leaves one to wonder what the examiner meant in referring to the 
range zero to 20 degrees.  

In short, the range of motion measurements from this examination 
are of no use in determining the rating to be assigned because it 
is impossible to know what the examiner actually measured.  
http://www.vba.va.gov/bln/21/Benefits/exams/disexm34.htm. 

The Board must therefore look to the other evidence of record to 
determine the range of motion of the Veteran's left knee or if 
another examination is required.  This includes the clinical 
findings from February 2003, just five months earlier, as well as 
the report of an examination conducted pursuant to the Board's 
remand.  Taken together, the Board makes the factual finding that 
these measured values provide sufficient evidence to decide this 
appeal.  

As far as findings regarding stability of the left knee, the July 
2003 examination results are not vague or internally inconsistent 
so there is no reason to discard those findings.  Lack of review 
of the claims file has nothing to do with the objective findings 
from stability testing on the day of the examination and the 
Board finds is not a reason to discard those findings.  

In March 2009, the Veteran underwent that VA examination of his 
left knee.  The examiner stated that she had reviewed the 
Veteran's claims file.  The Veteran reported that he suffered 
pain of level 4 (presumably on the typical scale of 0 to 10) 
which occurred at least weekly and lasted from a couple of hours 
to the whole day depending on his activity.  Noted in the history 
section of the report is that the Veteran's left knee caused no 
significant limitations at the present time, providing highly 
probative factual evidence against this claim.  He reported that 
he had flare-ups twice per year for 2 to 3 days where the level 
of discomfort was 8 and which were precipitated by hyperextending 
the knee.  

Range of motion was recorded as zero to 120 degrees, limited by 
difficulty.  Extension was recorded as full at zero degrees.  He 
had a positive grind test.  McMurray, Lachman's, posterior draw, 
and anterior draw were all negative and the examiner noted that 
there was no instability.  There was no painful motion, 
tenderness, spasms, edema, fatigability, lack of endurance, 
weakness or instability except as already noted.  There was no 
additional limitation of motion after at least three repetitions.  
X-rays showed mild cartilage narrowing in the patellofemoral 
compartment, mild to moderate spurring in the medical and 
patellofemoral compartments  and there was a small medical tibial 
exostosis about 2 centimeters in length directed away from the 
joint space.  

These range of motion results are in agreement with the February 
2003 clinical results and are recorded consistent with 
examination protocol.  These results show that the Veteran does 
not have compensable limitation of extension or flexion of his 
left knee.  These results also demonstrate that the Veteran does 
not have lateral instability or subluxation of his left knee.  In 
short, the evidence of record is against assigning a rating 
higher than that already assigned by the RO.  

The Board has taken into consideration that the RO assigned a 
rating under Diagnostic Code 5257.  Inspection of the July 2003 
rating decision shows that the basis for that rating was that the 
Veteran had pain and crepitus of the left knee.  In that 
decision, the RO stated, as the record shows, that there was no 
significant instability or laxity of the left knee.  The criteria 
listed under Diagnostic Code 5257 is that of instability and 
subluxation.  All evidence of record indicates that the Veteran 
has no instability or subluxation of his left knee.  Rather, by 
the Veteran's own account his "giving way" of the left knee is 
associated with pain, not instability.  Hence, a rating under the 
criteria found at Diagnostic Code 5257 is not warranted.  

Simply stated, the Board finds that the Veteran's statements to 
the doctors who have examined him, overall, provide highly 
probative evidence against his claim.

Clearly, the Veteran's service connected pathology of the left 
knee gives rise to pain, which is the primary basis for the 
current evaluation.  Pain was demonstrated during the July 2003 
examination.  Application of 38 C.F.R. § 4.59 therefore requires 
assignment of at least the minimum compensable rating for 
disability of his left knee.  This corresponds to the 10 percent 
rating assigned.  There is no evidence showing that more than the 
minimum compensable rating is warranted in this case.  The range 
of motion measurements showing essentially full motion not 
limited to a point even approaching a compensable rating.  The 
evidence is therefore against assigning a rating higher than 10 
percent for the Veteran's left knee disability and, in some 
instances, against the current rating.  

Also considered by the Board is whether referral is warranted for 
a rating outside of the schedule.  To accord justice in an 
exceptional case where the scheduler standards are found to be 
inadequate, the field station is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b).  The Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Veterans Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the Board or the RO must determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

Second, if the RO or the Board finds that the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability picture 
includes other related factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 116.  
If this is the case, then the RO or the Board must refer the 
matter to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for the third step of the 
analysis, determining whether justice requires assignment of an 
extraschedular rating.  Id.

All symptoms and the level of disability resulting from the 
Veterans service connected left knee disability are addressed by 
criteria found in the rating schedule, both under the diagnostic 
codes already mentioned and at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Therefore, the first prong of the Thun test is not satisfied and 
referral for extraschedular consideration is not warranted.

In summary, the preponderance of evidence of record is against 
assigning a rating higher than 10 percent for any period on 
appeal.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit-of- the-doubt rule. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in June 2003, May 2006, and October 2008.  In 
the 2003 letter he was told that the evidence necessary to 
substantiate his claim was evidence showing that his disability 
had worsened.  This letter provided notice as to his and VA's 
respective duties in obtaining evidence. In the May 2006 and 
October 2008 letters VA informed the Veteran as to how VA assigns 
disability ratings and effective dates. 

Not all of the notice was sent prior to the initial adjudication 
of the Veteran's claim in July 2003.  However since content 
compliant notice was sent, the Veteran has had a meaningful 
opportunity to participate in the development of his claim and 
the RO has readjudicated his claim in a June 2009 Supplemental 
Statement of the Case.  Hence, the Veteran was no prejudiced by 
the timing of the notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect); see also Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (explaining the rule of 
prejudicial error in the context of claims for VA disability 
benefits).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records and afforded 
the Veteran an adequate examination in March 2009.  The earlier 
examination in July 2003 did provide valid findings as to whether 
the Veteran had instability demonstrated on examination.  
However, as explained in the substantive part of this decision, 
the findings as to range of motion were stated in a manner which 
rendered that part of the examination inadequate.  

In the September 2008 Remand, the Board directed the RO/AMC to 
send the Veteran a letter requesting that he provide information 
as to any treatment provided since July 2003, assist him in 
obtaining any identified evidence, and afford him an examination 
of his left knee.  An October 2008 letter accomplished the first 
requested action on the part of VA, the Veteran did not identify 
any outstanding evidence, and an adequate examination was 
provided in March 2009.  Hence, there has been compliance with 
the Board's remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


